IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0916
                              Filed March 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANTHONY EARL HOPKINS,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Cerro Gordo County, Annette L.

Boehlje, District Associate Judge.



       Defendant appeals from his judgment and sentence for willful injury

resulting in bodily injury. AFFIRMED.




       Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Alexandra Link, Assistant Attorney

General, Carlyle Dalen, County Attorney, and Steven Tynan, Assistant County

Attorney, for appellee.



       Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                         2


DANILSON, C.J.

       Anthony Hopkins appeals from his judgment and sentence for willful injury

resulting in bodily injury, in violation of Iowa Code section 708.4(2) (2013).

Hopkins maintains trial counsel provided ineffective assistance. Specifically, he

maintains counsel was ineffective for allowing him to plead guilty without a

factual basis and for failing to file a motion in arrest of judgment to challenge the

plea. Because we conclude Hopkins’ trial counsel did not provide ineffective

assistance, we affirm.

I. Background Facts and Proceedings.

       On June 25, 2013, Hopkins was charged by trial information with willful

injury resulting in serious injury.

       Pursuant to a plea agreement, Hopkins pled guilty to the lesser charge of

willful injury resulting in bodily injury, and the State recommended that he receive

a suspended sentence. Hopkins filed the written guilty plea on December 12,

2013. The plea included the statement, “I admit on or about June 16, 2013, in

Cerro Gordo County, IA, I did an act, which was not justified with the specific

intent to cause a serious injury to another person.” The plea also advised that

the court may rely on the minutes of testimony as a further factual basis to

support the plea.

       On January 15, 2014, the court engaged in an on-the-record plea colloquy

with Hopkins. When asked to explain the event, Hopkins stated, “Well, it was a

confrontation on a Father’s Day picnic, which I was approached by a guy

[Reginald Ingram] and at the time I felt threatened.        Well, the confrontation

happened and the guy ended up sustaining an injury caused by me.” Hopkins
                                          3


confirmed he had a knife at the time of the confrontation and Ingram sustained a

cut by the knife.    The State added, “[Ingram] was cut.         I believe there are

photographs attached to the trial information and minutes too. He was cut by the

knife in the chest, in the heart area, and by my counting, it looks like 12 or 13

stitches.” Hopkins agreed with the State’s statement.

       The district court entered judgment and sentence on May 9, 2014.

Hopkins was sentenced to five-year suspended sentence. He was placed on

probation for three years. Hopkins appeals.

II. Standard of Review.

       A defendant may raise an ineffective-assistance claim on direct appeal if

he has reasonable grounds to believe the record is adequate for us to address

the claim on direct appeal. State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006). If

we determine the record is adequate, we may decide the claim. Id. We review

claims for ineffective assistance of counsel de novo. Id.

III. Discussion.

       Hopkins maintains trial counsel was ineffective for allowing him to plead

guilty to willful injury causing bodily injury because the plea lacked a factual

basis. He also maintains trial counsel was ineffective for failing to file a motion in

arrest of judgment to challenge the factual basis of the plea.

       We    generally preserve      ineffective-assistance-of-counsel    claims for

postconviction-relief proceedings.     Iowa Code § 814.7(3) (“If an ineffective

assistance of counsel claim is raised on direct appeal from the criminal

proceedings, the court may decide the record is adequate to decide the claim or

may choose to preserve the claim for determination under chapter 822.”); State
                                        4

v. Utter, 803 N.W.2d 647, 651 (Iowa 2011). “Only in rare cases will the trial

record alone be sufficient to resolve the claim on direct appeal.” State v. Tate,

710 N.W .2d 237, 240 (Iowa 2006).           We prefer to reserve such claims for

development of the record and to allow trial counsel to defend against the

charge. Id. If the record is inadequate to address the claim on direct appeal, we

must preserve the claim for a postconviction-relief proceeding, regardless of the

potential viability of the claim. State v. Johnson, 784 N.W.2d 192, 198 (Iowa

2010). Because we find the record adequate in this case, we consider the merits

of Hopkins’ claims.

      To prevail on a claim of ineffective assistance of counsel, Hopkins must

prove by a preponderance of the evidence (1) the attorney failed to perform an

essential duty and (2) prejudice resulted from the failure. State v. Rodriguez, 804

N.W.2d 844, 848 (Iowa 2011). To prove counsel failed to perform an essential

duty, he must show “counsel’s representation fell below an objective standard of

reasonableness . . . under prevailing professional norms.” See Strickland v.

Washington, 466 U.S. 668, 688 (1984).          Hopkins must overcome a strong

presumption of counsel’s competence. Id. at 689. To establish prejudice, he

must show there is “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Id. at 694. The claim fails if either element is lacking. See Everett v. State, 789

N.W.2d 151, 159 (Iowa 2010).
                                             5


       Here, Hopkins maintains his guilty plea lacked a factual basis because

neither Hopkins’ admissions nor the minutes of testimony establish that Ingram

suffered bodily injury—a necessary element of willful injury causing bodily injury. 1

       “In deciding whether a factual basis exists, we consider the entire record

before the district court at the guilty plea hearing, including any statements made

by the defendant, facts related by the prosecutor, the minutes of testimony, and

the presentence report.” State v. Schminkey, 597 N.W.2d 785, 788 (Iowa 1999).

During the plea colloquy, Hopkins admitted, “Well, the confrontation happened

and the guy ended up sustaining an injury caused by me.”                   While Hopkins’

admission is sufficient to establish a factual basis for his guilty plea, the minutes

of testimony also included the expected testimony of Ingram, stating:

       [Ingram] will testify specifically he was seriously injured with serious
       permanent disfigurement, by the defendant . . . . The witness will
       testify that the defendant slashed, cut, and/or stabbed this witness
       with a knife and thereby caused serious injury to this witness’s
       chest and/or abdomen, and that the defendant assaulted this
       witness without any justification.

Moreover, the minutes also included a police report and a supplemental police

report, which both described the injuries Ingram sustained. Hopkins also agreed

with the State’s rendition of the victim being cut with a knife and requiring twelve

or thirteen stitches. This is sufficient to constitute a bodily injury. See State v.

McKee, 312 N.W.2d 907, 913 (Iowa 1981) (stating the ordinary definition of



1
 In his brief, Hopkins states, in passing, “it is obvious Hopkins may have been acting in
self-defense,” and “intoxication is a valid defense against a specific intent element.”
However, Hopkins also admits, “[He] agreed that he did an act, which was not justified,
with the specific intent to cause a serious injury to another person.” Additionally, “a valid
guilty plea waives all defenses and objections (except that the information or indictment
charges no offense or any irregularities in the plea itself).” State v. Matty, 513 N.W.2d
739, 740–41 (Iowa 1994).
                                         6


“bodily injury” coincides with the Model Penal Code definition of “physical pain,

illness, or any impairment of physical condition”).

       Because a factual basis for the plea exists, Hopkins has not proven that

trial counsel failed to perform an essential duty. See State v. Carroll, 767 N.W.2d

638, 645 (Iowa 2009) (“[C]ounsel has no duty to pursue a meritless issue.”).

Thus, Hopkins’ trial attorney did not breach an essential duty, and we need not

address the prejudice element of ineffective assistance.        See Everett, 789

N.W.2d at 159. We affirm.

       AFFIRMED.